Title: From George Washington to Richard Washington, 14 July 1761
From: Washington, George
To: Washington, Richard



Dear Sir,
Mount Vernon July 14th 1761

Since my last by Mr Fairfax I have had the pleasure of receiving your obliging favours of the 16th October and first of January following. A Mixture of bad Health and Indolence together; has kept me from paying that due respect to your Letters which I am sure they much merited at my hands, till this time, and now having nothing to relate that coud in any wise claim your attention I think I was Inclind to a further delay when it came into my head that having put Six Hhds Tobo on Board the Phœnex Captn McGachin to your Address it woud not be amiss to secure some part of the Value by Insurance, that in

case the Ship shoud meet with the Fate attending many others in the same Trade I might not loose the whole, and therefore Sir, I beg the favour of you to Insure Five pounds a Hhd on the Tobo Accordingly.
The entire Conquest of Canada, and dispossession of the French in most parts of North America becoming a Story too stale to relate in these days we are often at a loss for something to supply our Letters with—True it is the Cherokee Nation by a perfidious Conduct has causd Colo. Grant to be sent once more into their Country with an Armd Force but I believe their Supplies from the French on Mobile River come in so Slack that they are more sincerely dispos’d to Peace now than ever they were before—This Pacifick turn may be causd in some Measure too by another Regiment in the Pay of this Colony which is orderd to penetrate into their Country by another Passage, but it is generally thought their Submission will put a stop to any further progress of our Arms.
We have receivd the Account of Belleisles reduction, and hear of another Expedition Fleet destin’d for some Service of which we are Ignorant: but that which most engrosses our Attention at this time is the Congress at Augsburg as I believe nothing is more sincerely desird in this part of the World than an honourable Peace.
Colo. Fairfax very much Surprizes his Friends in Virginia by not writing to any of them. Just upon his arrival at London he favourd a few with a short Letter advertising them of that agreable Circumstance and I have heard of no other Letter that has come from him since althô I have seen some from the Ladies the Superscription of which has been in his hand Writing. I am Dr Sir, Yr Most Obedt & Most Hble Servt

Go: Washington

